Citation Nr: 0711357	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  98-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of tendon graft, fifth finger of the right (major) 
hand, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran had active service from February 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Board previously adjudicated the veteran's claim in March 
2005.  The veteran's claim for an increased disability rating 
was denied.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the July 2006 Joint 
Motion.  

The Court granted the Joint Motion for remand in July 2006 
and returned the case to the Board.

The Board wrote to the veteran's attorney in October 2006.  
The veteran was advised that the case was returned to the 
Board by the Court.  He was further advised that he had 90 
days to submit additional evidence or argument in support of 
his claim.  

The veteran's attorney submitted a response in January 2007.  
She attached a statement from the veteran wherein he said he 
was submitting a copy of a fully favorable decision by the 
Social Security Administration (SSA) and he waived 
consideration of the evidence by the agency of original 
jurisdiction (AOJ).  The attorney submitted a copy of the 
Joint Motion and asked that the remand instructions be 
followed.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran suffered a lacerated tendon of the right fifth 
finger during service in 1972.  Service connection for 
residuals, tendon graft of fifth finger, right hand, was 
granted in July 1975.  A noncompensable evaluation was 
assigned from May 1974.  An October 1983 rating decision 
increased the evaluation to 10 percent disabling, effective 
from August 1983.  A September 1994 rating decision increased 
the evaluation to 30 percent disabling, from February 1993.  
Finally, an April 1996 rating decision increased the 
evaluation to 40 percent disabling, from February 1993.

The veteran's current claim is pending from a November 1996 
submission wherein he sought an increased rating for his 
disability.

As noted in the Introduction, the veteran's claim was denied 
by the Board.  The veteran appealed that decision.  While the 
claim was on appeal to the Court, he submitted a claim for 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) in June 2006.  He reported 
that he had last worked in March 2004.  The veteran's claim 
for a TDIU rating was denied in September 2006.

The veteran submitted additional medical evidence in support 
his TDIU claim.  One of the items was a progress report from 
D. J. Phillips, M.D., dated in December 2003.  Dr. Phillips 
said that the veteran had a long-standing problem with an 
ulnar nerve paralysis of the right hand with an associated 
carpal tunnel syndrome.  The veteran also submitted a letter 
from Dr. Phillips, dated in June 2006.  Dr. Phillips said 
that, because of the veteran's chronic back pain and his 
chronic hand and wrist pain, he could not see the veteran 
continuing to work in his career as a computer programmer.  

Associated with the claims folder are VA treatment records 
for the period from April 2005 to August 2006.  The veteran 
was seen in January 2006 for an electromyography (EMG) 
consult.  The examiner stated that the veteran had 
significantly limited range of motion of the fingers of the 
right hand, particularly the ring and little fingers.  An 
entry dated April 20, 2006, noted that the veteran was 
participating in a vocational rehabilitation program but that 
he wanted to quit due to impairment of movement in his right 
hand and increased pain in his low back from sitting for long 
periods.  

The veteran also submitted a copy of the favorable SSA 
decision, dated in August 2006.  The decision found the 
veteran to be disabled as of March 15, 2004.  The 
disabilities listed were hypertension, diabetes mellitus, 
degenerative disc disease in the lumbar spine, degenerative 
changes in the right shoulder, carpal tunnel syndrome, and an 
anxiety-related disorder.  The decision detailed the results 
of several medical examinations and referenced medical 
records relied on in reaching the decision.  This included a 
consultative examination from February 2006 that evaluated 
the veteran's complaints regarding his right hand and wrist.  

Because the veteran's increased rating claim was pending 
before the Court, the RO has not had the opportunity to 
evaluate the above evidence in conjunction with the pending 
claim for an increased rating.  

Finally, the veteran was last afforded a VA compensation and 
pension examination to assess his level of disability in 
January 2003.  In light of the change in the veteran's 
employment circumstances, the later medical evidence 
indicating the possibility of increased symptomatology, and 
the veteran's involvement in a vocational rehabilitation 
program, additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an evaluation in excess of 
40 percent for residuals of a tendon 
graft of the fifth finger of the right 
(major) hand.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  

3.  The veteran's VA vocational 
rehabilitation folder should be obtained 
and associated with the claims folder.

4.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

5.  Upon completion of the above 
development, the veteran should be 
scheduled for a VA examination to assess 
the current level of disability related 
to his residuals of a tendon graft of the 
right fifth finger.  The claims folder 
must be made available to and reviewed by 
the examiner as part of the examination.  
The examiner should detail all symptoms 
that can be related to the veteran's 
service-connected disability.  The extent 
(complete, incomplete) and degree 
(severe, moderate, mild) of any ulnar 
nerve paralysis should be noted.

6.  Thereafter, the RO should re-
adjudicate the veteran's claim, to 
include consideration of whether the 
claim should be submitted to the Director 
of Compensation and Pension Service 
pursuant to the provisions of 38 C.F.R. 
§§  3.321(b)(1).  If the benefit sought 
on appeal is not granted, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
attorney an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


